DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 02 September 2021. Claims 1 - 20 are currently pending. 

Claim Objections
Claim 16 is objected to because of the following informalities: Lines 12, 14 and 15 of claim 16 recite, in part, “determining”, “determining” and “determining”, respectively, which appear to be grammatical errors in view of lines 2 - 3 of the claim. The Examiner suggests amending the lines 12, 14 and 15 of claim 16 to --determine--, --determine-- and --determine--, respectively, in order to improve the clarity and precision of the claim. Appropriate correction is required.
The objections to claims 18 and 19, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 02 September 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The interpretation of “a first computing device…” in claims 1, 2 and 5 - 7 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is hereby withdrawn in view of the amendments and remarks received 02 September 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 6, 15 and 17 - 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 02 September 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02 September 2021 have been fully considered but they are not persuasive.
On pages 9 - 10 of the remarks the Applicant’s Representative argues that the previous Office Action failed to identify what, in the cited portions of Burry et 
On page 10 of the remarks the Applicant’s Representative argues that the instant claims are patentable over Burry et al. in view of Chaudhry et al., alone or in combination, at least because “there is no teaching of determining the value based on a detected object and a predefined class” in Burry et al. 
The Examiner respectfully disagrees. Initially, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner asserts that, as shown herein above in section 10a of the instant Office Action, Burry et al. disclose determining a classification based on a detected object and a predefined class. Furthermore, the Examiner asserts that Chaudhry et al. was/is relied upon to disclose determining a value based on a detected object and a predefined class, see at least figures 7C and 12B, page 17 paragraph 0199, page 21 paragraph 0235, page 28 paragraph 0283, page 34 paragraph 0331, page 35 paragraph 0335, page 37 paragraph 0353 - page 38 paragraph 0359 and page 42 paragraph 0388 - page 43 paragraph 0390 of Chaudhry et al. wherein it is disclosed that in “some implementations, the categorization is based on detection of one or more objects (e.g., a particular vehicle) and/or one or more entities (e.g., a family member or a family pet). In some implementations, the categorization is based on a confidence level for the vehicle, a pet, a weapon, or wildlife.” (emphasis added) Therefore, the Examiner asserts that, at least, Burry et al. in view of Chaudhry et al. disclose the aforementioned disputed claim limitation(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 8 and 10 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burry et al. U.S. Publication No. 2017/0323370 A1 in view of Chaudhry et al. U.S. Publication No. 2018/0012463 A1 in view of Kawano U.S. Publication No. 2014/0003725 A1.

-	With regards to claims 1, 10 and 16, Burry et al. disclose a system, method and non-transitory, computer-readable storage medium comprising executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Burry et al., Figs. 2, 12 & 13, Pg. 1 ¶ 0006 - 0008, Pg. 2 ¶ 0010 - 0011 and 0030, Pg. 3 ¶ 0032, Pg. 5 ¶ 0049 - 0050 and 0052 - 0054, Pg. 5 ¶ 0061 - Pg. 6 ¶ 0063) comprising: a first computing device comprising at least one processor, (Burry et al., Figs. 2, 12 & 13, Pg. 2 ¶ 0010 - 0011, Pg. 2 ¶ 0030 - Pg. 3 ¶ 0032, Pg. 5 ¶ 0050 - 0054, Pg. 5 ¶ 0061 - Pg. 6 ¶ 0063) the first computing device configured to: receive data comprising at least one image from an imaging device; (Burry et al., Figs. 2 - 6C & 14, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 2 ¶ 0030, Pg. 3 ¶ 0032 - 0036, Pg. 4 ¶ 0046, Pg. 5 ¶ classification corresponding to the first area of the at least one image based on the detected first object and a predefined class; (Burry et al., Figs. 1B, 3, 6A- 6C, 8A, 8B & 10, Pg. 2 ¶ 0030, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0042 - 0046, Pg. 5 ¶ 0048 - 0051) determine a second classification corresponding to the second area of the at least one image based on the detected second object and the predefined class; (Burry et al., Figs. 1B, 3, 6A- 6C, 8A, 8B & 10, Pg. 2 ¶ 0030, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0042 - 0046, Pg. 5 ¶ 0048 - 0051) determine, based on the first classification, and the second classification, one of the first object and the second object; (Burry et al., Figs. 3 - 5, Pg. 2 ¶ 0030, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0046, Pg. 5 ¶ 0048 - 0049) generate an arrival message based on the determined one of the first object and the second object; (Burry et al., Figs. 3 - 5, Pg. 2 ¶ 0030, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0046, Pg. 5 ¶ 0048 - 0049) and transmit the arrival message to a second computing device. (Burry et al., Figs. 2 - 5, 8 & 11 - 14, Pg. 3 ¶ 0031, Pg. value corresponding to the first area of the at least one image; determining a second value corresponding to the second area of the at least one image; determining an overlap of the first area with the second area; and determining, based on the overlap, the first value, and the second value, one of the first object and the second object. Pertaining to analogous art, Chaudhry et al. disclose a first computing device (Chaudhry et al., Figs. 2, 5 - 7A, 9 - 11A, 12A & 12B, Pg. 1 ¶ 0006 - Pg. 2 ¶ 0013, Pg. 4 ¶ 0060, Pg. 8 ¶ 0086 - 0088, Pg. 9 ¶ 0090 and 0093, Pg. 10 ¶ 0112, Pg. 11 ¶ 0130) configured to: receive data comprising at least one image from an imaging device; (Chaudhry et al., Figs. 11A, 12A, 12B & 17A, Pg. 11 ¶ 0116, Pg. 16 ¶ 0196 - Pg. 17 ¶ 0198, Pg. 17 ¶ 0204, Pg. 27 ¶ 0281, Pg. 28 ¶ 0283) detect at least one object in the at least one image, (Chaudhry et al., Figs. 7A, 7C, 11A - 11C, 12A, 12B, 15A - 15I & 17A - 18, Pg. 11 ¶ 0123 - 0124, Pg. 17 ¶ 0198 - 0199, Pg. 19 ¶ 0221 - Pg. 20 ¶ 0224, Pg. 21 ¶ 0228, Pg. 28 ¶ 0283, Pg. 34 ¶ 0331, Pg. 35 ¶ 0334, Pg. 39 ¶ 0365 - 0367) wherein the at least one object comprises a first object and a second object; (Chaudhry et al., Figs. 11A, 15A - 15I & 17A - 17C, Pg. 32 ¶ 0314 - 0316, Pg. 34 ¶ 0331, Pg. 35 ¶ 0334 - 0336, Pg. 37 ¶ 0353, Pg. 39 ¶ 0364 - 0365 and 0368) determine at least one area of the at least one image based on the detected at least one object, wherein the at least one area comprises a first area comprising the first object and a second area comprising the second object; (Chaudhry et al., Figs. 7A, 11C, 15A - 15I, 17A & 17B, Pg. 11 ¶ 0123 - 0124, Pg. 12 ¶ 0132 - 0134, Pg. 21 ¶ 0228 - 0229, Pg. 32 ¶ 0314 - 0316, Pg. 34 ¶ 0331 - classification corresponding the first area of the at least one image based on the detected first object and a predefined class; (Kawano, Fig. 3, Pg. 2 ¶ 0032 - 0033 and 0038, Pg. 3 ¶ 0051 - 0054, Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0090) determining a second classification corresponding the second area of the at least one image based on the detected second object and the predefined class; (Kawano, Fig. 3, Pg. 2 ¶ 0032 - 0033 and 0038, Pg. 3 ¶ 0051 - 0054, Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0090) determining an overlap of the first area with the second area; (Kawano, Figs. 2B, 2C, 4 - 5 & 8, Pg. 6 ¶ 0087 - 0089 and 0095 - 0098) and determining, based on the overlap, the first classification, and the second classification, one of the first object and the second object. (Kawano, Figs. 2B, 2C, 4 - 5 & 8, Pg. 6 ¶ 0087 - 0099) Burry et al. and Chaudhry et al. are combinable because they are both directed towards image processing and object 

-	With regards to claims 2, 11 and 17, Burry et al. in view of Chaudhry et al. in view of Kawano disclose the system, method and computer-readable storage medium of claims 1, 10 and 16, respectively, wherein the first computing device is further configured to classify the at least one object in the at least one image. (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) In addition, analogous art Chaudhry et al. disclose classifying the at least one object in the at least one image. (Chaudhry et al., Figs. 7A, 7C, 11A, 11B, 12A, 12B & 17A - 18, Pg. 11 ¶ 0123, Pg. 12 ¶ 0134, Pg. 13 ¶ 0144 - 0148, Pg. 17 ¶ 0199, Pg. 28 ¶ 0283, Pg. 33 ¶ 0320, Pg. 39 ¶ 0365 - 0368, Pg. 42 ¶ 0388 - Pg. 43 ¶ 0391) 

-	With regards to claims 3 and 12, Burry et al. in view of Chaudhry et al. in view of Kawano disclose the system and method of claims 2 and 10, respectively, further comprising determining whether the first object is classified value corresponding to the first area of the at least one image. Pertaining to analogous art, Chaudhry et al. disclose wherein determining the first value corresponding to the first area of the at least one image comprises determining whether the first object is classified as the predefined class. (Chaudhry et al., Figs. 7C, 12B, 14A - 14C & 17A - 18, Pg. 17 ¶ 0199, Pg. 28 ¶ 0283, Pg. 35 ¶ 0335, Pg. 37 ¶ 0353 - 0354, Pg. 38 ¶ 0357 - 0359, Pg. 39 ¶ 0367 - 0368, Pg. 40 ¶ 0375, Pg. 41 ¶ 0382 - Pg. 42 ¶ 0384, Pg. 42 ¶ 0388 - Pg. 43 ¶ 0389, Pg. 43 ¶ 0392 - 0393) 

-	With regards to claims 4 and 13, Burry et al. in view of Chaudhry et al. in view of Kawano disclose the system and method of claims 3 and 12, respectively, wherein the predefined class includes vehicles. (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) In addition, analogous art Chaudhry et al. disclose wherein the predefined class includes vehicles. (Chaudhry et al., Figs. 7C & 14C, Pg. 13 ¶ 0144 - 0145, Pg. 17 ¶ 0199, Pg. 21 ¶ 0235, Pg. 31 ¶ 0311, Pg. 39 ¶ 0367 - 0368, Pg. 42 ¶ 0386, Pg. 42 ¶ 0388 - Pg. 43 ¶ 0390) 

-	With regards to claims 5, 14 and 19, Burry et al. in view of Chaudhry et al. in view of Kawano disclose the system, method and computer-readable storage medium of claims 1, 10 and 16, respectively. Burry et al. fail to disclose explicitly wherein the first computing device is further configured to determine that the first value corresponding to the first area of the at least one image is beyond a predefined threshold. Pertaining to analogous art, Chaudhry et al. disclose 

-	With regards to claims 6, 15 and 20, Burry et al. in view of Chaudhry et al. in view of Kawano disclose the system, method and computer-readable storage medium of claims 1, 10 and 16, respectively, wherein the first computing device is further configured to: generate the arrival message indicating the first object or the second object corresponding to the at least one of the first classification and the second classification that meets predefined criteria. (Burry et al., Figs. 3 - 5, Pg. 2 ¶ 0030, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0046, Pg. 5 ¶ 0048 - 0049) Burry et al. fail to disclose explicitly determining that at least one of the first value and the second value is not beyond a predefined threshold and that at least one of the first value and the second value is beyond the predefined threshold; and generating the message indicating the first object or the second object corresponding to the at least one of the first value and the second value that is beyond the predefined threshold. Pertaining to analogous art, Chaudhry et al. disclose wherein the first computing device is further configured to: determine that at least one of the first value and the second value is not beyond a predefined threshold (Chaudhry et al., Figs. 7C, 12B, 14A - 14C, 17B & 18, Pg. 11 ¶ 0129, Pg. 13 ¶ 0146 - 0148, Pg. 17 ¶ 0199, Pg. 28 ¶ 0283, Pg. 34 ¶ 0331, 

-	With regards to claim 7, Burry et al. in view of Chaudhry et al. in view of Kawano disclose the system of claim 1, wherein the first computing device is further configured to determine whether the at least one object moved. (Burry et al., Figs. 4 - 6C, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 3 ¶ 0032 - 0036, Pg. 4 ¶ 0039 - 0040 and 0042 - 0046, Pg. 5 ¶ 0048 - 0049 and 0051) Burry et al. fail to disclose expressly determining whether the object moved based on the at least one area and a previously determined area determined from a previous image. Pertaining to analogous art, Chaudhry et al. disclose wherein the first computing device is further configured to determine whether the at least one object moved based on the at least one area and a previously determined area determined from a 

-	With regards to claim 8, Burry et al. in view of Chaudhry et al. in view of Kawano disclose the system of claim 7, further comprising determining that the at least one object moved. (Burry et al., Figs. 4 - 6C, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 3 ¶ 0032 - 0036, Pg. 4 ¶ 0039 - 0040 and 0042 - 0046, Pg. 5 ¶ 0048 - 0049 and 0051) Burry et al. fail to disclose explicitly determining that the at least one object moved based on a distance between the at least one area and the previously determined area. Pertaining to analogous art, Chaudhry et al. disclose determining that the at least one object moved based on a distance between the at least one area and the previously determined area. (Chaudhry et al., Figs. 7B, 11A - 11C, 12A, 12B & 13C, Pg. 12 ¶ 0132 - 0134, Pg. 19 ¶ 0216 and 0222, Pg. 20 ¶ 0224 - Pg. 21 ¶ 0229, Pg. 25 ¶ 0259, Pg. 39 ¶ 0368, Pg. 43 ¶ 0395) 

-	With regards to claim 18, Burry et al. in view of Chaudhry et al. in view of Kawano disclose the computer-readable storage medium of claim 16 wherein the executable instructions, when executed by the one or more processors, cause the one or more processors to determine whether the first object is classified as the predefined class. (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) In addition, analogous art Chaudhry et al. disclose determining whether the first object is classified as the predefined class. (Chaudhry et al., Figs. 7A,  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over et al. U.S. Publication No. 2017/0323370 A1 in view of Chaudhry et al. U.S. Publication No. 2018/0012463 A1 in view of Kawano U.S. Publication No. 2014/0003725 A1 as applied to claim 7 above, and further in view of Kriel et al. U.S. Publication No. 2014/0205139 A1.

-	With regards to claim 9, Burry et al. in view of Chaudhry et al. in view of Kawano disclose the system of claim 7, further comprising determining that the at least one object moved. (Burry et al., Figs. 4 - 6C, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 3 ¶ 0032 - 0036, Pg. 4 ¶ 0039 - 0040 and 0042 - 0046, Pg. 5 ¶ 0048 - 0049 and 0051) Burry et al. fail to disclose explicitly determining that the at least one object moved based on an amount of time from when the previous image was captured to when the at least one image was captured. Pertaining to analogous art, Kriel et al. disclose determining that the at least one object moved based on an amount of time from when the previous image was captured to when the at least one image was captured. (Kriel et al., Fig. 5, Pg. 5 ¶ 0037 - 0039, Pg. 7 ¶ 0052 - 0053) Burry et al. in view of Chaudhry et al. in view of Kawano and Kriel et al. are combinable because they are all directed towards image processing . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Bulan et al. U.S. Publication No. 2015/0310624 A1; which is directed towards a method and system for handling partial occlusion in vehicle tracking wherein checks are made to determine if a detected vehicle is already being tracked so as to prevent duplicate tracking of a single vehicle. 
. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667